EXAMINER COMMENTS
This action is responsive to the Request for Continued Examination (RCE) filed on 31 May 2022. Claims 10-18 are pending; claims 1-9, 19-30 are canceled. Claim 10 is the independent claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 Applicant's Response
In Applicant' s response dated 31 May 2022 (hereinafter Response), Applicant amended Claims 10 and argued against all objections and rejections previously set forth in the Office Action dated 29 December 2021.
Applicant’s amendment to claim 10 to further clarify the metes and bounds of the invention are acknowledged.
Applicant’s arguments, while carefully considered, are moot in view of the following Examiner’s Amendment to the record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Greenfeld on 27 June 2022.
The claims filed 31 May 2022 should be amended to read as in the attached claim set. To summarize these changes: 
Claim 10 is canceled and replaced with new claim 31.  
Claim 11 is canceled.
Claim 12 is amended to change dependency from claim 10 to claim 31.
Claims 12, 15, 16, 17 are amended to replace all "if" to "when". 
Claims 14, 18 are amended to replace "and/or" with "and".



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
While the art of record previously discussed may be relied upon to broadly teach the mechanisms and processes for creating a database of unique sites, analyzing the information in the database, and using the information in the database for the statistical modeling of enrollment predictions for clinical trials, the art of record may not be relied upon to expressly disclose the exact claimed models or how the models may be used as recited in claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173